--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc. 8-K [crvw-8k_082013.htm]
Exhibit 10.115
 
 
THIRD AMENDMENT TO
NOTE AND WARRANT PURCHASE AGREEMENT
 
This THIRD AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT, dated as of August
20, 2013 (this “Amendment”), is made by and among CAREVIEW COMMUNICATIONS, INC.,
a Nevada corporation (the “Company”), and the investors identified on the
signature pages hereto (together with their respective successors and permitted
assigns, the “Investors”).
 
WITNESSETH:
 
WHEREAS, the Company and the Investors are parties to that certain Note and
Warrant Purchase Agreement, dated as of April 21, 2011 (as amended from time to
time, including without limitation pursuant to a Note and Warrant Amendment
Agreement dated as of December 30, 2011 and pursuant to a Second Amendment to
Note and Warrant Purchase Agreement dated as of January 31, 2012, the “Purchase
Agreement”); and
 
WHEREAS, the parties hereto desire to, subject to the terms and conditions
contained herein, amend the Purchase Agreement as set forth herein; and
 
WHEREAS, concurrently with this Amendment, the Company, CareView Communications,
Inc., a Texas corporation (“CareView Texas”), CareView Operations, L.L.C., a
Texas limited liability company (“CV Operations” and, collectively with the
Company and CareView Texas, the “Borrowers”), Comerica Bank (“Comerica”) and
Bridge Bank, National Association (“Bridge Bank” and, together with Comerica,
the “Lenders”) are executing that certain Third Amendment to Loan and Security
Agreement (the “Loan Amendment”) in order to amend certain provisions of that
certain Loan and Security Agreement dated as of August 31, 2011 (as amended from
time to time, including by that certain First Amendment to Loan and Security
Agreement dated as of January 15, 2013) between and among the Borrowers and the
Lenders (the “Loan Agreement”).
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties and covenants contained herein and in the Purchase Agreement, which
represent integral components of the transactions contemplated hereby and
thereby and shall be fully enforceable by the parties hereto, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors mutually agree as follows:
 
1.   Definitions.  Capitalized terms used in this Amendment but not defined in
this Amendment shall have the meanings ascribed to them in the Purchase
Agreement.
 
2.   Amendments to Purchase Agreement.  Section 5.3 of the Purchase Agreement is
hereby amended and restated in its entirety as follows:
 
“5.3           Minimum Cash Balance.  The Company shall at all times maintain a
combined cash balance with Comerica and Bridge Bank, or any successor Lenders
under the Loan Agreement or lenders under the Company’s primary credit facility
from time to time (collectively, the “Deposit Banks”), of not less than the
Minimum Cash Amount; provided, that in the event the Company’s cash balance
falls below the Minimum Cash Amount, the Company shall have thirty (30) days to
cure the resulting default and deposit sufficient funds to restore the requisite
minimum cash balance (it being understood, for the avoidance of doubt, that so
long as any Notes are outstanding, such thirty day period shall run concurrently
and not consecutively with any similar cure period afforded under the Notes, and
shall not extend any period under the Notes for purposes of determining whether
an Event of Default, as defined in the Notes, has occurred). For purposes of
this Section 5.3, (a) the “Minimum Cash Amount” shall mean (i) Five Million
Dollars ($5,000,000) at all times other than during the Reduced Minimum Cash
Period, and (ii) Four Million Dollars ($4,000,000) during the Reduced Minimum
Cash Period, provided that the Company gives the Investors prompt notice (and in
any event within two Business Days, as such term is defined in the Notes) of the
occurrence of the Reduced Minimum Cash Period Start Date, as defined below; and
(b) the “Reduced Minimum Cash Period” means the period from the date that the
Company’s combined cash balance with the Deposit Banks is less than Five Million
Dollars ($5,000,000) (the “Reduced Minimum Cash Period Start Date”) through the
earlier of (i) one hundred twenty (120) days after the Reduced Minimum Cash
Period Start Date or (ii) the date (x) the Company’s combined cash balance with
the Deposit Banks is equal to or greater than Five Million Dollars ($5,000,000)
and (y) Investors receive notice from the Company of the Company’s termination
of such Reduced Minimum Cash Period; provided, however, that such Reduced
Minimum Cash Period shall not apply more than once during the term of this
Agreement.”
 
 
 

--------------------------------------------------------------------------------

 
3.   No Further Amendments.  Except as amended by this Amendment, the Purchase
Agreement shall remain in full force and effect in accordance with its terms.
 
4.   Conditions.  The effectiveness of this Amendment is subject to (a) the
execution and delivery of this Amendment by the Company and the Investors and
the acknowledgement thereof by CareView Texas and CV Operations as indicated on
the signature pages hereto, and (b) the execution and delivery of the Loan
Amendment by the Borrowers and Lenders thereunder.
 
5.   Company’s Representations and Warranties.  The Company represents and
warrants to the Investors as follows:
 
a.   the Company is a Nevada corporation, duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation;
 
b.   the Company has the power and authority to execute, deliver and perform its
obligations under this Amendment;
 
c.   the execution, delivery and performance by the Company of this Amendment
have been duly authorized by all necessary corporate action and does not and
will not require any registration with, consent or approval of, notice to or
action by, any Person; and
 
 
- 2 -

--------------------------------------------------------------------------------

 
d.   no Event of Default (as defined in the Notes) shall exist as a result of
the consummation of the transactions contemplated by this Amendment or the Loan
Amendment.
 
6.   Miscellaneous.
 
a.   Ratification and Confirmation.  The Company acknowledges, agrees and
confirms that: (x) the Purchase Agreement and each of the other Transaction
Documents, as amended and otherwise modified by the amendments and other
modifications specifically provided herein, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed; and (y)
without limiting the generality of the foregoing clause (x), (i) all
obligations, liabilities and Indebtedness of the Company under the Transaction
Documents, as amended hereby, constitute “Obligations” (as defined in the
Security Agreement) secured by and entitled to the benefits of the security set
forth in the Security Agreement and the IP Security Agreement, and the liens and
security interests granted in favor of the Investors under the terms of the
Security Agreement and the IP Security Agreement are perfected, effective,
enforceable and valid and such liens and security interests are, in each case, a
first priority lien and security interest (except to the extent otherwise
expressly permitted by the Transaction Documents) and such liens and security
interests are hereby in all respects ratified and confirmed, and (ii) the shares
of Common Stock issuable upon conversion of the Supplemental Closing Notes shall
constitute “Registrable Securities” under the Registration Rights Agreement.
 
b.   Expenses.  The Company will pay and bear full responsibility for the
reasonable legal fees and other out-of-pocket costs and expenses of the
Investors attributable to the negotiation and consummation of this Amendment.
 
c.   Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any party hereto, the execution
and delivery of this Amendment and the closing of the transactions contemplated
hereby.
 
d.   Governing Law.  All questions concerning the construction, interpretation
and validity of this Amendment shall be governed by and construed and enforced
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether in the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.  In furtherance of
the foregoing, the internal law of the State of Delaware will control the
interpretation and construction of this Amendment, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily or necessarily apply.
 
e.   Construction.  The Company and the Investors acknowledge that the Company
and its independent counsel and the Investors and their independent counsel have
jointly reviewed and drafted this document, and agree that any rule of
construction and interpretation to the effect that drafting ambiguities are to
be resolved against the drafting party shall not be employed.
 
f.   Counterparts; Facsimile and Electronic Signatures.  This Amendment may be
executed in any number of counterparts, and each such counterpart hereof shall
be deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.  Counterpart signatures to this Amendment
delivered by facsimile or other electronic transmission shall be acceptable and
binding.
 
g.   Headings.  The section and paragraph headings contained in this Amendment
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Amendment.
 


[Signature Pages Follow]



 
 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Third
Amendment to Note and Warrant Purchase Agreement as of the date first written
above.



  COMPANY:         CareView Communications, Inc., a Nevada corporation        
By:
/s/ Samuel A. Greco
 
 
Name: Samuel A. Greco
 
 
Title:CEO
        INVESTORS:   HealthCor Partners Fund, L.P.   By: HealthCor Partners
Management L.P., as Manager   By: HealthCor Partners Management, G.P., LLC, as
General Partner        
By:
/s/ Jeffrey C. Lightcap       
 
Name:
Jeffrey C. Lightcap
 
Title:
Senior Managing Director
       
Address:
HealthCor Partners
   
Carnegie Hall Towers
   
152 West 57th Street
   
New York, NY 10019
              HealthCor Hybrid Offshore Master Fund, L.P.   By: HealthCor Hybrid
Offshore G.P., LLC, as General Partner        
By:
/s/ Steven J. Musumeci
 
Name:
Steven J. Musumeci
 
Title:
Chief Operating Officer
       
Address:
HealthCor Partners
   
Carnegie Hall Towers
   
152 West 57th Street
   
New York, NY 10019


 
 
- 4 -

--------------------------------------------------------------------------------

 



 
ACKNOWLEDGED AND AGREED:
   
CareView Communications, Inc., A Texas corporation
 
By:
/s/ Samuel A. Greco
Name:
Samuel A. Greco
Title:
CEO
 
CareView Operations, LLC
 
By:
/s/ Samuel A. Greco
Name:
Samuel A. Greco
Title:
CEO

 
 - 5 -

--------------------------------------------------------------------------------